Elsie A. Greene v. Commissioner.Greene v. CommissionerDocket No. 3207-62.United States Tax CourtT.C. Memo 1963-129; 1963 Tax Ct. Memo LEXIS 215; 22 T.C.M. (CCH) 633; T.C.M. (RIA) 63129; May 13, 1963S. B. Wallace, for the petitioner. D. C. Knickerbocker, for the respondent.  MULRONEY Memorandum Opinion MULRONEY, Judge: The respondent disallowed the dependency exemption petitioner took in her 1960 income tax return for her mother, which disallowance resulted in respondent determining a deficiency in the amount of $128.08. Petitioner lives in Experiment, Georgia, and filed her return with the district director of internal revenue in Atlanta, Georgia. The issue is whether petitioner contributed over half of her mother's support for the year in question. It is stipulated petitioner's mother, who was 74 years of age in 1960, received $576 that year under the Georgia (Welfare) Public Assistance laws. Petitioner earned $3,105.13 in 1960 as the result of her employment in a bleaching mill and also the right to live*216  in a mill-owned 3-room house at a nominal rent of $1.50 a week. She kept her mother in this house (in a separate bedroom) and paid for all of the utilities, including heat and all of the groceries (estimated at $12 to $15 a week) with the exception of a few grocery purchases her mother made at a nearby grocery when, as petitioner stated, they would "run out of little things." Petitioner maintained an automobile and she transported her mother to church and to the doctor's office and on visits to relatives. She paid for her mother's clothes, laundry and dry cleaning and her mother's doctor bills but she only submitted doctor bills for $39 for 1960, though she thought there were more doctor bills that year. Her mother bought a television set and a small radio that year with the money she received from the State Welfare Department. She used the rest for small purchases at the drug store and for insurance. Even considering the mother contributed all of her welfare income toward her own support (see Income Tax Regs. Sec. 1.152-1 (a)(2)(ii)), we feel petitioner sustained her burden of showing she contributed over half of her mother's total support in 1960. We hold*217  petitioner's mother was a dependent as defined in section 152, Internal Revenue Code of 1954, and petitioner was entitled to the dependency credit she claimed. Decision will be entered for the petitioner.